Title: To George Washington from Henry Knox, 4 August 1794
From: Knox, Henry
To: Washington, George


               
                  Sir.
                  War department August 4th 1794
               
               In obedience to your directions that the heads of the department<s,> and the Attorney General should give, in Writing, their opinion on the measure<s> proper to be pursued by the Executive, in consequence of the resistance which has been manifested in the Western Counties of Pennsylvania to the law imposing a duty on spirits distilled within the United States, I have the honor to submit to your consideration the following sentiments.
               It appears that the Act in question is a law which is in general operation throughout the United States.
               That the Constitution imposes upon the President of the United States the duty of enforcing the execution of the laws.
               It does not appear that the President has any constitutional legal authority to suspend the execution of the laws.
               The act approved the Second day of May 1792 provides for calling forth the Militia to execute the laws of the Union, suppress insurrections and repel invasions. The last section of this law states "that it shall continue and be in force for and during the term of two years<, and thence> to the end of next session of Congress thereafter and no longer"—<Congress> were in session at the end of the two Years and made no ac<t for the> continuance of the law—But it is understood from the practice <of> Congress as well as the expressions of the Act that this act will <not> expire of itself until the end of the next session of Congress.
               Hence it would appear that it is not only the duty of the Executive to see that the laws be duly observed but that means have been provided for that purpose.
               The questions then which appear to be important to be decided in the first instance are
               1. Whether the state of things in the Western Counties of Pennsylvania may be deemed an opposition to the laws and a
                  
                  combination too powerful to be suppressed by the ordinary course of judicial proceedings—and 
               2dly Whether the evidence is such as the law contemplates.
               The official papers which have been received from General Nevil Major Butler and Major Craig and the affidavits of Colonel Mentges and the Post Rider leave no doubt on the mind that the opposition and combination mentioned in the first question really exist.  And the answer to the Second will depend upon the opinion Judge Wilson may entertain upon the subject, and whether he will give the Certificate required by the last mentioned Act.
               Presuming that the certificate will be given by him, it appears that the following measures would be necessary and proper.
               First. That the Governor of Pennsylvania should be informed in <writing> of the state of things, the necessity of enforcing the laws, and to request <his opi>nion whether the well affected Militia of Pennsylvania are sufficient <for the> purpose. At the same time it may be proper to intimate the number that the President deems to be competent to the object.
               On this point the Opinion is submitted that good consequences will arise from having even a super abundant force. The interests of humanity and good order will be combined by preventing the deluded people from entertaining hopes of a successful resistance. The power of the Government to execute the laws will be demonstrated both at home and abroad.
               The numbers in the Counties West of the Mountains, which may be stated to be disaffected to the law, have been estimated at Ten thousand and that of those Seven or eight thousand may be armed—If this should be near the numbers then a force equal to Twelve thousand four hundred should be marched into those Counties and which may be appointed as follows on the supposition that the Governor of Pennsylvania should abide by his verbal declaration that the Militia of Pennsylvania would be insufficient for the object—to wit—
               
               
                  
                      
                     Infantry
                     Horse
                     Artillery
                      
                  
                  
                     Pennsylvania
                     4500
                     250
                     200
                      
                  
                  
                     New Jersey
                     1500
                     500
                     100
                      
                  
                  
                     Maryland
                     2000
                     100
                      
                      
                  
                  
                     Virginia
                     3000
                     250
                      
                     Total
                  
                  
                      
                     11,000
                     1,100
                     300
                     12,400
                  
               
               
               In this case it is to be presumed that the United States will supply the deficiency of Arms, and will make arrangements to furnish the ammunition, artillery Camp equipage rations and forage.
               The proclamation directed by law, to be previously issued in due season in which a short but comprehensive recital should be made of the mild measures which heretofore have been taken with the people of the refractory district, and of the principles which constrain the use of the militia, and of the objects intended to be attained thereby.
               These ideas are founded on the supposition that the Judge will furnish the Certificate required by the law which appears to be the only basis of any legal measures. If this should not be furnished the interference of the Executive by the militia appears to be entirely precluded. With perfect respect I have the honor to be Your obedient Servant
               
                  H. Knox secy of war
               
            